Case 1:20-cv-21131-BB Document 1 Entered on FLSD Docket 03/13/2020 Page 1 of 15


                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

 ANDRO MONTERREY,                                                         Case No.
     Plaintiff,

 v.

 PI COMMUNICATIONS SPECIALIST, LLC,
 a Florida Limited Liability Company, DAVID
 C. CORSO, individually, and WENDY CORSO,
 individually.
         Defendants.
                                            /

                                             COMPLAINT

        Plaintiff, ANDRO MONTERREY (“MONTERREY” or “Plaintiff”), by and through his

 undersigned attorney, hereby files this Complaint against Defendants, PI COMMUNICATIONS

 SPECIALIST, LLC (“PICS”), DAVID C. CORSO (“DC”), individually, and WENDY CORSO

 (“WC”) (collectively “Defendants”), and says:

                                  JURISDICTION AND VENUE

        1.      This action is brought against Defendants pursuant to 29 U.S.C. § 201, et seq.

 (hereinafter the “Fair Labor Standards Act”, or the “FLSA”) and Florida Statute 448.110 (“Florida

 Minimum Wage Act”).

        2.      Jurisdiction is conferred upon this Court pursuant to 29 U.S.C. § 201, et seq., 29

 U.S.C. § 216(b), 28 U.S.C. §1331, and 28 U.S.C. §1367.

        3.      Venue is proper in the Southern District of Florida, pursuant to 28 U.S.C. §§

 1391(b) and (c), because Plaintiff was employed by Defendants in this District; because

 Defendants, at all material times, conducted and continue to conduct business in the Southern

 District of Florida; because the acts that give rise to Plaintiff’s claims happened within the Southern

 District of Florida; and because Defendants are subject to personal jurisdiction herein.
                                  PERLMAN, BAJANDAS, YEVOLI & ALBRIGHT, P.L.
                200 South Andrews Avenue, Suite 600, Fort Lauderdale, Florida 33301 • (954) 566-7117
                    283 Catalonia Avenue, Suite 200, Coral Gables, Florida 33134 • (305) 377-0086
Case 1:20-cv-21131-BB Document 1 Entered on FLSD Docket 03/13/2020 Page 2 of 15
                                                                                                   Page |2


         4.       All conditions precedent to this action have been performed or waived. Plaintiff

 contacted Defendants to seek payment under and Florida law more than fifteen days prior to the

 filing of this suit.

                                                 PARTIES

         5.       Plaintiff is a resident of Miami-Dade County, Florida.

         6.       During all times relevant to this Complaint, PICS employed Plaintiff at Defendant’s

 business located in Broward County at 6861 Cody Street, Hollywood, Florida 33024.

         7.       Plaintiff worked for Defendants on or about March 2018 and remained employed

 until on or about June 2019.

         8.       No contract exists with Defendants and Plaintiff as an independent contractor.

         9.       Plaintiff’s work with PICS was open-ended.

         10.      Plaintiff did not possess a license for the work he performed for PICS.

         11.      On a daily basis, each morning, PICS assigned work to Plaintiff for his personal

 performance.

         12.      Plaintiff’s job responsibilities included reviewing PICS’ emails assigning daily

 work, assessing survey locations, driving to surveys locations, measuring locations, preparing

 reports in the form required by PICS, and responding to emails and/or phone calls.

         13.      Plaintiff was an “employee” as defined by 29 U.S.C. § 203(e) and covered as an

 individual under the FLSA.

         14.      Plaintiff did not manage any employees at PICS.

         15.      Plaintiff used the forms and processes prescribed by PICS and/or its customer,

 Decisive Communications, Inc. (“Decisive”).




                                    PERLMAN, BAJANDAS, YEVOLI & ALBRIGHT, P.L.
                  200 South Andrews Avenue, Suite 600, Fort Lauderdale, Florida 33301 • (954) 566-7117
                      283 Catalonia Avenue, Suite 200, Coral Gables, Florida 33134 • (305) 377-0086
Case 1:20-cv-21131-BB Document 1 Entered on FLSD Docket 03/13/2020 Page 3 of 15
                                                                                                 Page |3


        16.     Plaintiff was a non-exempt employee, eligible for overtime compensation for all

 hours worked over 40 hours in a given workweek.

        17.     PICS is a Florida Limited Liability Company, registered to do business within

 Florida, with a mailing address of 6861 Cody Street, Hollywood, Florida 33024.

        18.     Decisive is located at 9416 Doctor Perry Road, Ijamsville, Maryland 21754.

 Comcast Cable Communications LLC (“Comcast”) is located at 1500 Market Street, Philadelphia,

 Pennsylvania 19102. Decisive and/or Comcast retained PICS to perform services surveying and/or

 installing telecommunication, internet, broadband, and/or fiber cables in residential and

 commercial locations.

        19.     PICS has, at all times material hereto, conducted substantial and continuous

 business as an organization providing services related to telecommunications, wireless and

 broadband internet, installation and wiring, within the Southern District of Florida, and is subject

 to the laws of the United States and the State of Florida.

        20.     At all times relevant hereto, PICS was a covered employer under the FLSA 29

 U.S.C. §§ 203(d) and (s)(1) in that it had employees engaged in commerce or in the production of

 goods for commerce or had employees handling, selling, or otherwise working on goods or

 materials that have been moved in or produced for commerce by any person.

        21.     At all times material to this Complaint, PICS has had two (2) or more employees

 who regularly sold, handled, or otherwise worked on goods and/or materials that have been moved

 in or produced for commerce and therefore has employees subject to the provisions of the FLSA,

 29 U.S.C. §203.

        22.     PICS, upon knowledge and belief, has gross revenue that exceeds $500,000 for

 each of the past three years and/or provides services in the flow of commerce across state lines.
                                  PERLMAN, BAJANDAS, YEVOLI & ALBRIGHT, P.L.
                200 South Andrews Avenue, Suite 600, Fort Lauderdale, Florida 33301 • (954) 566-7117
                    283 Catalonia Avenue, Suite 200, Coral Gables, Florida 33134 • (305) 377-0086
Case 1:20-cv-21131-BB Document 1 Entered on FLSD Docket 03/13/2020 Page 4 of 15
                                                                                                   Page |4


        23.       Defendant DC owned and operated PICS at all times material hereto, and upon

 information and belief, is a resident of Broward County, Florida. The Florida Department of State

 Division of Corporations lists DC as Registered Agent and “MGRM” of PICS.

        24.       Defendant WC operated PICS at all times material hereto, and upon information

 and belief, is a resident of Broward County, Florida. The Florida Department of State Division of

 Corporations lists WC as “MGR” of PICS.

        25.       Defendant DC acted and acts directly in the interests of PICS in relation to its

 employees. DC had and exercised the authority to hire and fire employees, set the pay rate for the

 employees, and control the finances and operations of PICS. Thus, DC was and is an employer

 within the meaning of Section 3(d) of the FLSA, 29 U.S.C. § 203(d) and Florida Statute

 448.109(1)(a).

        26.       Defendant WC acted and acts directly in the interests of PICS in relation to its

 employees. WC had and exercised the authority to hire and fire employees, set the pay rate for the

 employees, and control the finances and operations of PICS. Thus, WC was and is an employer

 within the meaning of Section 3(d) of the FLSA, 29 U.S.C. § 203(d) and Florida Statute

 448.109(1)(a).

        27.       Defendant failed to properly classify Plaintiff as an employee, rather than an

 independent contractor, throughout his employment, because the manner in which he was to

 perform his work was dictated by DC and/or WC, he was personally required to perform the work,

 he held no licenses of any kind to perform the work, and the majority of employers hire and pay

 individuals performing the same work as non-exempt employees.




                                    PERLMAN, BAJANDAS, YEVOLI & ALBRIGHT, P.L.
                  200 South Andrews Avenue, Suite 600, Fort Lauderdale, Florida 33301 • (954) 566-7117
                      283 Catalonia Avenue, Suite 200, Coral Gables, Florida 33134 • (305) 377-0086
Case 1:20-cv-21131-BB Document 1 Entered on FLSD Docket 03/13/2020 Page 5 of 15
                                                                                                 Page |5


                                     GENERAL ALLEGATIONS

        28.     Defendants employed Plaintiff, who was subject to the payroll practices and

 procedures set forth hereinafter.

        29.     DC and/or WC supervised Plaintiff’s work, providing feedback, deadlines, and

 assignments for his work to be completed in specific timeframes.

        30.     Plaintiff performed the same work for his prior employer, as a non-exempt

 employee paid via W2.

        31.     Plaintiff regularly worked in excess of 40 hours during one or more workweeks

 within three years of the filing of this Complaint.

        32.     At all times pertinent to this action, Defendants failed to comply with 29 U.S.C. §§

 201 – 219 in that Plaintiff performed services for Defendants for which no provision was made to

 properly pay overtime for those hours worked over 40 in a work-week.

        33.     During the entirety of Plaintiff’s employment with Defendants, Plaintiff worked an

 average of approximately 75 hours per week.

        34.     Defendants improperly paid Plaintiff a rate of $18 per survey.

        35.     Each survey took approximately 45 minutes.

        36.     Plaintiff’s effective rate of pay was $24 per hour.

        37.     Plaintiff’s effective overtime rate was $36 per hour.

        38.     Defendants failed to track Plaintiff’s hours.

        39.     Defendants failed to pay Plaintiff for all hours worked.

        40.     Defendants failed to pay Plaintiff for his hours worked over 40 in one workweek.

        41.     Defendants failed to pay Plaintiff for any work performed from May 2019 until

 June 2019.
                                  PERLMAN, BAJANDAS, YEVOLI & ALBRIGHT, P.L.
                200 South Andrews Avenue, Suite 600, Fort Lauderdale, Florida 33301 • (954) 566-7117
                    283 Catalonia Avenue, Suite 200, Coral Gables, Florida 33134 • (305) 377-0086
Case 1:20-cv-21131-BB Document 1 Entered on FLSD Docket 03/13/2020 Page 6 of 15
                                                                                                 Page |6


        42.     Plaintiff submitted “invoices” for hours he worked for Defendants.

        43.     Plaintiff complained to Defendants, specifically to WC, about unpaid work

 completed for PICS.

        44.     After Plaintiff complained of unpaid wages, WC reduced Plaintiff’s assignments,

 and therefore his pay.

        45.     Plaintiff contacted Decisive about unpaid work completed for PICS, ultimately

 completed for Decisive and/or Decisive’s customer(s) Comcast.

        46.     Decisive acknowledged receipt of Plaintiff’s complaint of unpaid work.

        47.     Defendants terminated Plaintiff’s employment, in direct retaliation of his

 complaints of wage theft.

        48.     Rather than paying Plaintiff owed wages, PICS retained counsel, Michelle Cohen

 Levy (“MCL”) of The Law Office of Michelle Cohen Levy, P.A.

        49.     MCL threatened to sue Plaintiff for “an injunction, and pursue for inter alia tortious

 inference with a contractual and business relationship. Further, if you continue to contact Decisive,

 Inc. or Comcast, PICS will be left with no alternative but to withhold any additional payment to

 you. GOVERN YOURSELF ACCORDINGLY.” (See Composite Exhibit A, MCL letters dated

 August 12, 2019 and October 3, 2019)

        50.     MCL continued to threaten Plaintiff, “if you do not immediately cease and desist

 from contacting Decisive, Inc. and Comcast regarding any dispute you have with PICS relating to

 the payment of invoices, PICS will file a lawsuit against you, seek an injunction, and pursue for

 inter alia tortious inference with a contractual and business relationship…..However, if PICS

 learns that you contact Decisive, Inc. or Comcast, PICS will stop all payments and proceed with a




                                  PERLMAN, BAJANDAS, YEVOLI & ALBRIGHT, P.L.
                200 South Andrews Avenue, Suite 600, Fort Lauderdale, Florida 33301 • (954) 566-7117
                    283 Catalonia Avenue, Suite 200, Coral Gables, Florida 33134 • (305) 377-0086
Case 1:20-cv-21131-BB Document 1 Entered on FLSD Docket 03/13/2020 Page 7 of 15
                                                                                                 Page |7


 lawsuit against you.” (See Composite Exhibit A, MCL letters dated August 12, 2019 and October

 3, 2019).

        51.     MCL is a witness to this lawsuit, as she engaged in conduct tantamount to

 retaliation under FLSA and the Florida Minimum Wage Act, and, at a minimum, created a chilling

 impact to discourage Plaintiff from seeking unpaid wages.

        52.     Defendants owe Plaintiff nearly $10,000.00 in work performed, but not paid.

        53.     Defendants and their representatives knew Plaintiff performed this work because

 he reported to work in the mornings to obtain his daily assignments, appeared at survey locations,

 and completed surveys using Decisive forms. Defendants chose not to pay for this work.

        54.     Defendants and their representatives know Federal law requires employers to

 compensate employees at least the prevailing minimum wage.

        55.     Defendants and their representatives know Florida law requires employers to

 compensate employees at least the prevailing minimum wage in the state of Florida.

        56.     Defendants never paid Plaintiff any overtime wages for any hours more than 40

 hours in any given workweek.

        57.     Defendants and their representatives knew Plaintiff was working overtime, and that

 Federal law requires employers to compensate employees at time and one-half per hour for

 overtime.

        58.     Records, if any, concerning the number of hours actually worked by Plaintiff, are

 in the possession, custody, and control of Defendants.

        59.     Defendants maintained complete control over the hours Plaintiff worked, projects

 assigned to him, and the pay he was to receive.



                                  PERLMAN, BAJANDAS, YEVOLI & ALBRIGHT, P.L.
                200 South Andrews Avenue, Suite 600, Fort Lauderdale, Florida 33301 • (954) 566-7117
                    283 Catalonia Avenue, Suite 200, Coral Gables, Florida 33134 • (305) 377-0086
Case 1:20-cv-21131-BB Document 1 Entered on FLSD Docket 03/13/2020 Page 8 of 15
                                                                                                  Page |8


           60.   At all times during the course of his employment with PICS, Plaintiff’s work

 performance had been more than satisfactory.

           61.   Plaintiff had no reprimands, verbal or written, in his employee file.

           62.   Plaintiff retained the undersigned firm to prosecute this action on his behalf and

 Plaintiff is entitled to his reasonable attorneys’ fees and costs if he is the prevailing party in this

 Action.

                       COUNT I – FLSA MINIMUM WAGE VIOLATION
                             (AGAINST ALL DEFENDANTS)

           63.   Plaintiff re-alleges and re-avers paragraphs 1 – 62 as fully set forth herein.

           64.   During the course of Plaintiff’s employment, Defendants willfully violated the

 FLSA [29 U.S.C. § 206] by employing Plaintiff to work and failing to make any payment,

 therefore, failing to pay the prevailing minimum wage in the United States of $7.25 per hour.

           65.   Defendants assigned work to Plaintiff and were aware of his hours worked by his

 emails, communications, and reports.

           66.   Plaintiff sought the payment of his wages directly with PICS.

           67.   Defendants, through their attorney, MCL, refused to pay wages, stating explicitly

 that they would not pay wages earned, if Plaintiff did not comply with certain demands.

           68.   Defendants have knowingly and willfully failed to pay Plaintiff any wages for a

 period of at least two months.

           69.   By reason of the said intentional, willful and unlawful acts of Defendants, Plaintiff

 has suffered damages plus incurring costs and reasonable attorney’s fees.

           70.   As a result of Defendants’ willful violations of the FLSA, Plaintiff is entitled to

 liquidated damages.


                                   PERLMAN, BAJANDAS, YEVOLI & ALBRIGHT, P.L.
                 200 South Andrews Avenue, Suite 600, Fort Lauderdale, Florida 33301 • (954) 566-7117
                     283 Catalonia Avenue, Suite 200, Coral Gables, Florida 33134 • (305) 377-0086
Case 1:20-cv-21131-BB Document 1 Entered on FLSD Docket 03/13/2020 Page 9 of 15
                                                                                                  Page |9


        71.     Plaintiff has retained the undersigned counsel to represent him in this action, and

 §216(b), Plaintiff is entitled to recover all reasonable attorney’s fees and costs incurred in this

 action from Defendants.

        WHEREFORE, Plaintiff ANDRO MONTERREY requests judgment for:

        a)      Wages, salary, lost benefits, and any other compensation denied or lost to Plaintiff

 by reason of Defendants’ violation of the FLSA.

        b)      Interest on the amount found due;

        c)      Liquidated damages;

        d)      Assessment against Defendants of reasonable costs and reasonable attorney’s fees

 of this action; and

        e)      Such other relief as the Court deems just and proper.

                        COUNT II – VIOLATION OF FLSA/OVERTIME
                             (AGAINST ALL DEFENDANTS)

        72.     Plaintiff re-alleges and re-avers paragraphs 1 – 62 as fully set forth herein.

        73.     During the course of Plaintiff’s employment, Defendants willfully violated the

 provisions of the FLSA [29 U.S.C. § 207] by employing workers engaged in commerce for

 workweeks longer than 40 hours without compensating them for their employment in excess of 40

 hours at a rate not less than one and one half times the regular rates for which they were employed.

        74.     During the entirety of Plaintiff’s employment, Plaintiff worked an average of

 approximately 75 hours per week. Defendants never paid overtime.

        75.     Plaintiff was not exempt from the overtime provision of the FLSA pursuant to 29

 U.S.C. § 213(a), in that he was neither a bona fide executive, administrative, or professional

 employee.

                                   PERLMAN, BAJANDAS, YEVOLI & ALBRIGHT, P.L.
                 200 South Andrews Avenue, Suite 600, Fort Lauderdale, Florida 33301 • (954) 566-7117
                     283 Catalonia Avenue, Suite 200, Coral Gables, Florida 33134 • (305) 377-0086
Case 1:20-cv-21131-BB Document 1 Entered on FLSD Docket 03/13/2020 Page 10 of 15
                                                                                                 P a g e | 10


            76.   Defendants knowingly and willfully failed to pay Plaintiff at time and one half of

  his regular rate of pay for all hours worked in excess of 40 per week during the relevant time

  period.

            77.   By reason of the said intentional, willful and unlawful acts of Defendants, Plaintiff

  has suffered damages plus incurring costs and reasonable attorney’s fees.


            78.   Defendants knew Plaintiff was not exempt from overtime but refused to

  compensate him for hours worked in excess of 40 hours for each workweek.

            79.   As a result of Defendants’ willful violations of the FLSA, Plaintiff is entitled to

  liquidated damages.

            80.   Plaintiff has retained the undersigned counsel to represent him in this action, and

  pursuant to 29 U.S.C. § 216(b), Plaintiff is entitled to recover all reasonable attorney’s fees and

  costs incurred in this action from Defendants.

            WHEREFORE, Plaintiff ANDRO MONTERREY requests judgment for:

            a)    Overtime payment, wages, salary, lost benefits, and any other compensation denied

  or lost to Plaintiff by reason of Defendants’ violation of the FLSA.

            b)    Interest on the amount found due;

            c)    Liquidated damages;

            d)    Assessment against Defendants of reasonable costs and reasonable attorney’s fees

  of this action; and

            e)    Such other relief as the Court deems just and proper.

                        COUNT III – FLSA VIOLATION RETALIATION
                              (AGAINST ALL DEFENDANTS)

            81.   Plaintiff re-alleges and re-avers paragraphs 1 – 54 as fully set forth herein.


                                    PERLMAN, BAJANDAS, YEVOLI & ALBRIGHT, P.L.
                  200 South Andrews Avenue, Suite 600, Fort Lauderdale, Florida 33301 • (954) 566-7117
                      283 Catalonia Avenue, Suite 200, Coral Gables, Florida 33134 • (305) 377-0086
Case 1:20-cv-21131-BB Document 1 Entered on FLSD Docket 03/13/2020 Page 11 of 15
                                                                                                 P a g e | 11


         82.     During the course of Plaintiff’s employment, Defendants willfully violated the

  provisions of the FLSA [29 U.S.C. § 206-7] by employing Plaintiff for work without any

  compensation and for employing Plaintiff in excess of 40 hours at a rate not less than one and one

  half times the regular rates for which he was employed.

         83.     Plaintiff requested payment of his wages for hours worked, but Defendants refused.

         84.     Defendants chose to retain counsel and refuse to compensate Plaintiff, instead.

         85.     Defendants terminated Plaintiff’s employment and threatened to sue him if he

  persisted in his wage theft claims in violation of 29 U.S.C. § 215(a)(3).

         86.     By reason of the said intentional, willful and unlawful acts of Defendants, Plaintiff

  has suffered damages plus incurring costs and reasonable attorney’s fees.

         87.     Plaintiff has retained the undersigned counsel to represent him in this action, and

  pursuant to 29 U.S.C. § 216(b), Plaintiff is entitled to recover all reasonable attorney’s fees and

  costs incurred in this action from Defendants.

         WHEREFORE, Plaintiff ANDRO MONTERREY requests judgment for:

         a)      Compensation to Plaintiff for lost wages, benefits, and other remuneration;

         b)      Interest on the amount found due;

         c)      Liquidated damages;

         d)      Assessment against Defendants of reasonable costs and reasonable attorney’s fees

  of this action; and

         e)      Such other relief as the Court deems just and proper.

                    COUNT IV – FLORIDA MINIMUM WAGE VIOLATION
                             (AGAINST ALL DEFENDANTS)

         88.     Plaintiff re-alleges and re-avers paragraphs 1 – 62 as fully set forth herein.


                                    PERLMAN, BAJANDAS, YEVOLI & ALBRIGHT, P.L.
                  200 South Andrews Avenue, Suite 600, Fort Lauderdale, Florida 33301 • (954) 566-7117
                      283 Catalonia Avenue, Suite 200, Coral Gables, Florida 33134 • (305) 377-0086
Case 1:20-cv-21131-BB Document 1 Entered on FLSD Docket 03/13/2020 Page 12 of 15
                                                                                                P a g e | 12


         89.     During the course of Plaintiff’s employment, Defendants willfully violated the

  Florida Statute 448.110 (“Florida Minimum Wage Act”) by employing Plaintiff to work and

  failing to make any payment, therefore, failing to pay the prevailing minimum wage in Florida of

  $8.46 per hour.

         90.     Defendants assigned work to Plaintiff and were aware of his hours worked.

         91.     Plaintiff sought the payment of his wages directly with PICS.

         92.     Defendants, through their attorney, MCL, refused to pay wages, stating explicitly

  that they would not pay wages earned and not paid, if Plaintiff did not comply with certain

  demands.

         93.     Defendants knowingly and willfully failed to pay Plaintiff any wages for a period

  of at least two months. By reason of the said intentional, willful and unlawful acts of Defendants,

  Plaintiff has suffered damages plus incurring costs and reasonable attorney’s fees.

         94.     Because of Defendants’ willful violations of the Florida Minimum Wage Act,

  Plaintiff is entitled to liquidated damages.

         95.     Plaintiff has retained the undersigned counsel to represent him in this action, and

  pursuant to The Florida Minimum Wage Act, Plaintiff is entitled to recover all reasonable

  attorney’s fees and costs incurred in this action from Defendants.

         WHEREFORE, Plaintiff ANDRO MONTERREY requests judgment for:

         a)      Wages, salary, lost benefits, and any other compensation denied or lost to Plaintiff

  by reason of Defendants’ violation of the Florida Minimum Wage Act.

         b)      Interest on the amount found due;

         c)      Liquidated damages;




                                   PERLMAN, BAJANDAS, YEVOLI & ALBRIGHT, P.L.
                 200 South Andrews Avenue, Suite 600, Fort Lauderdale, Florida 33301 • (954) 566-7117
                     283 Catalonia Avenue, Suite 200, Coral Gables, Florida 33134 • (305) 377-0086
Case 1:20-cv-21131-BB Document 1 Entered on FLSD Docket 03/13/2020 Page 13 of 15
                                                                                                  P a g e | 13


           d)      Assessment against Defendants of reasonable costs and reasonable attorney’s fees

  of this action; and

           e)      Such other relief as the Court deems just and proper.

        COUNT V – VIOLATION OF FLORIDA MINIMUM WAGE RETALIATION
                         (AGAINST ALL DEFENDANTS)

           96.     Plaintiff re-alleges and re-avers paragraphs 1 – 62 as fully set forth herein.

           97.     Plaintiff complained to WC that PICS did not pay for his work performed.

           98.     Defendants reduced Plaintiff’s hours and assignments in retaliation for this

  complaint.

           99.     Plaintiff again complained to WC that he was not paid for his wages, or wage theft.

           100.    Defendants terminated Plaintiff because of his complaints of wage theft.

           101.    MCL, on behalf of PICS, WC, and DC, refused to pay unpaid wages to Plaintiff,

  and threatened to sue Plaintiff, if he continued to contact business partners for the payment of his

  wages.

           102.     At all times during the course of his employment with Defendants, Plaintiff’s work

  performance has been more than satisfactory. Plaintiff had no reprimands, verbal or written, in his

  employee file.

           103.    Pursuant to Florida Statute 448.110(5), Plaintiff is protected from being discharged

  or discriminated against for Complaining about violations of the Florida Minimum Wage Act.

           104.    Because of Defendants’ effective wrongful discharge of Plaintiff, Plaintiff has been

  damaged in that Plaintiff has suffered lost wages and benefits.




                                     PERLMAN, BAJANDAS, YEVOLI & ALBRIGHT, P.L.
                   200 South Andrews Avenue, Suite 600, Fort Lauderdale, Florida 33301 • (954) 566-7117
                       283 Catalonia Avenue, Suite 200, Coral Gables, Florida 33134 • (305) 377-0086
Case 1:20-cv-21131-BB Document 1 Entered on FLSD Docket 03/13/2020 Page 14 of 15
                                                                                                 P a g e | 14


         105.    Defendant’s conduct in wrongfully discharging Plaintiff was willful, wanton, and

  in reckless disregard of Plaintiff’s rights under the Florida Minimum Wage Act, Plaintiff is entitled

  to liquidated damages.

         106.    Plaintiff has retained the undersigned counsel to represent her in this action, and

  pursuant to Florida Statute 448.110, Plaintiff is entitled to recover all reasonable attorney’s fees

  and costs incurred in this action from Defendants.

         WHEREFORE, Plaintiff ANDRO MONTERREY requests judgment for:

         f)      Compensation to Plaintiff for lost wages, benefits, and other remuneration;

         g)      Interest on the amount found due;

         h)      Liquidated damages;

         i)      Assessment against Defendants of reasonable costs and reasonable attorney’s fees

  of this action; and

         j)      Such other relief as the Court deems just and proper.

                                        JURY TRIAL DEMAND

         Plaintiff ANDRO MONTERREY hereby demands a trial by jury on all issues contained

 herein so triable as a matter of right.

        Dated: March 13, 2020.                     Respectfully submitted,

                                                   /s/ Tara E. Faenza, Esq.
                                                   D. Porpoise Evans, Esq. (FBN 0576883)
                                                   pevans@pbyalaw.com; eservicemia@pbyalaw.com
                                                   Tara E. Faenza, Esq. (FBN 106928)
                                                   tfaenza@pbyalaw.com; eservicemia@pbyalaw.com
                                                   PERLMAN, BAJANDAS, YEVOLI
                                                    & ALBRIGHT, P.L.
                                                   283 Catalonia Avenue, Suite 200
                                                   Coral Gables, FL 33134
                                                   Telephone: (305) 377-0086
                                                   Facsimile: (305) 377-0781
                                                   Attorneys for Plaintiff

                                    PERLMAN, BAJANDAS, YEVOLI & ALBRIGHT, P.L.
                  200 South Andrews Avenue, Suite 600, Fort Lauderdale, Florida 33301 • (954) 566-7117
                      283 Catalonia Avenue, Suite 200, Coral Gables, Florida 33134 • (305) 377-0086
Case 1:20-cv-21131-BB Document 1 Entered on FLSD Docket 03/13/2020 Page 15 of 15
